Citation Nr: 1101555	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD.

A Travel Board hearing was held in June 2010 with the Veteran in 
St. Petersburg, Florida, before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the Veteran has diagnoses of PTSD as well as 
various other acquired psychiatric disabilities.  The United 
States Court of Appeals for Veterans Claims (Court) has recently 
held that claims for service connection for PTSD may encompass 
claims for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Accordingly, the Board has rephrased the issue involving service 
connection for PTSD into service connection for an acquired 
psychiatric disability in order to comply with the Court's 
holding.


FINDING OF FACT

The Veteran has PTSD etiologically related to a verified stressor 
in service.


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2010).

The Veteran contends he was involved in traumatic combat 
experiences during service. 

If VA determines that a veteran engaged in combat with the enemy 
and that the alleged stressor is related to combat, then the 
veteran's lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  In this 
case, the Veteran's Form DD-214 shows he served in Vietnam from 
October 1970 to June 1971, and was awarded the Combat Medic 
Badge.  The record reflects that his claimed stressor is related 
to combat.  Therefore, his stressor is considered to be verified.

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  However, as the Veteran already has 
a verified in-service stressor, further discussion of the amended 
regulations is not necessary.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to a psychiatric disorder.  The 
Veteran underwent examinations in September 1968 and July 1971.  
No relevant abnormalities were noted.

Post-service records show various diagnoses beginning in 2003, 
including depressive disorder, PTSD, a mood disorder, affective 
disorder, and alcohol abuse.  During his initial visit to the 
Mental Health Clinic in February 2007, the Veteran tested 
positive on a screening for PTSD related to combat.

The Veteran was afforded a VA examination in March 2008.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
prior diagnostic and treatment history, as well as the 
circumstances of his service, and performed a mental status 
examination and objective testing.  Based on the information 
obtained, the examiner concluded that the Veteran did not have 
PTSD.  He noted that while the Veteran met the DSM-IV criterion 
for a sufficient stressor, he did not meet the criteria for a 
diagnosis of PTSD.  The results of a Clinician Administered PTSD 
Scale, as well as a Mississippi Scale for combat-related PTSD, 
were not valid.  The examiner noted that the Veteran's 
examination results were highly suspicious for malingering  due 
to a discrepancy between symptom reporting in records dated March 
6 and those symptoms dated March 11, the date of the examination.  
The frequency, severity, and duration of PTSD symptoms could not 
be reliably obtained.  The examiner diagnosed alcohol abuse in 
early remission and depressive disorder, not otherwise specified.

The Veteran and his wife testified at a Travel Board hearing in 
June 2010.  He reported that he had recurring memories of his 
experiences as a medic in Vietnam, including the death of a 
friend whom he had tried to treat.  He did not seek treatment 
prior to 2001 because he had work and various hobbies that he 
focused on.  When he did seek treatment for PTSD, he was told he 
had to reduce and then eliminate his alcohol consumption before 
he could be treated for PTSD.  Both he and his wife testified 
that he drank to calm his nerves, not to get intoxicated.

The Veteran submitted a private evaluation and opinion dated 
August 2010.  The Veteran reported the circumstances of his 
service, as well as the difficulties he experienced after 
service.  He had difficulty getting a job because he was labeled 
as a "baby killer."  He had to lie about his past in order to 
get a job.  He had difficulty sleeping, experienced nightmares, 
and often awoke in a panic.  He was short-tempered and impatient, 
and had difficulty trusting others and expressing love.  He did 
not have any friends, and he and his wife did not socialize with 
anybody.  His wife reported that he was quite paranoid when they 
first got married.  He continued to live in a separate house from 
her until that house was destroyed by a hurricane.  He did not 
drink much during military service, but used alcohol to self-
medicate post-service.  He had difficulties with recent and 
remote memory.  He reported hearing voices that his wife did not 
hear, and smelling odors which reminded him of Vietnam.  He kept 
7 or 8 guns in his house and car for an extra sense of 
protection.  On examination, the Veteran's speech was clear, 
though conversation as guarded.  He was anxious, hyperalert, and 
had difficulty sitting still.  His mood was depressed.  Based on 
the history provided by the Veteran and examination conducted by 
the treating physician, including MMPI-2 and PTSD diagnostic 
scale testing, the Veteran was diagnosed with chronic PTSD.  The 
physician concluded that PTSD was more likely than not a result 
of military service, based on the traumatic events he experienced 
in the military, and the physical, mental, and emotional symptoms 
brought on by memories of those events.

Based on the evidence of record, the Board finds that service 
connection is warranted.  Initially, the Board notes that the 
Veteran was awarded the Combat Medic Badge and has provided lay 
testimony regarding his traumatic experiences in service.  He has 
therefore satisfied the stressor component of his claim.

Moreover, the Board notes that the Veteran has been diagnosed 
with various psychiatric disorders, including depressive 
disorder, PTSD, a mood disorder, affective disorder, and alcohol 
abuse.  There are also two opinions which more thoroughly discuss 
the Veteran's diagnosis.  According to the U.S. Court of Appeals 
for Veterans Claims (Court), "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is within 
the province of the Board.  Id.

The March 2008 VA examiner diagnosed depressive disorder and 
alcohol abuse in remission.  These diagnoses were based on a 
review of the claims file, a history provided by the Veteran, 
mental status examination, and objective testing.  The August 
2010 private opinion diagnosed PTSD, based on the Veteran's 
history, mental status examination, and objective testing.  The 
Board also notes PTSD screens in the Veteran's treatment records 
which were positive.  Although these screens are of limited 
probative value, they tend to support a diagnosis of PTSD.  When 
viewed in its entirety, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has a current PTSD 
diagnosis.  Therefore, resolving all doubt in the Veteran's 
favor, the Board finds that the Veteran has satisfied the 
diagnosis component of his claim.

Finally, the August 2010 opinion stated that it was more likely 
than not that the Veteran's PTSD was related to his military 
service.  This opinion is supported by accompanying rationale.  
Because the VA examiner did not diagnose PTSD and therefore did 
not opine as to its etiology, the August 2010 opinion is the only 
competent opinion addressing etiology.  There is no other 
competent evidence to otherwise suggest that PTSD is not related 
to service.  Therefore, the nexus component of the Veteran's 
claim has been satisfied, and service connection for PTSD is 
warranted.

The Board has also considered the statements of the Veteran and 
his wife made in support of his claim.  However, as the Board has 
concluded that service connection is warranted, no further 
discussion is necessary.


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


